DETAILED ACTION
This Action is in response to the communication filed on 8/20/2021. 
Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 8/20/2021 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/2021.
Claims 1-8 are examined herein.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  For example, see the Tables disclosed throughout the specification which disclose nucleotide sequences and identify the sequences with the phrase “Sequence number [x]” where “[x]” is a specific number.  However, this is not the acceptable way to identify the sequences which must be identified as “SEQ ID NO:” with the specific number of the sequence immediately following.  
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  See Figures 2A, 2B and 6.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in the figures (see Figures 2A, 2B and 6).
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Appropriate correction is required.  A response which fails to correct the sequence compliance issues will be considered non-responsive and will not be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “Oligonucleotides inducing site-specific editing of a target RNA…” (see line 1, emphasis added for clarity).
The phrase “Oligonucleotides inducing” renders the claim indefinite because it there can be two different interpretations of the claim.  Specifically, it is not clear if the claim is a method claim or a product claim.  In order to rectify the problem two alternative examples that are not indefinite are: 1) “Oligonucleotides for inducing site-specific editing of a target RNA, wherein 
In the interest of compact prosecution, claim 1 will be interpreted as a product claim (which appears to be consistent with Applicant’s election of “Group I… drawn to an oligonucleotide”), as set forth in example correction number 1 above.
Claims 2-8 are included in the rejection as they are dependent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
It is noted that Applicant cannot rely upon the certified copy of the foreign priority application(s) to overcome a rejection based on intervening art because a translation of said application(s) has(have) not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (Scientific Reports (02 FEB 2017) pages 1-13).
It is noted that Applicants claim priority to foreign patent applications: JP2017-234341 (06 DEC 2017) and JP2018-151787 (10 AUG 2018).  However, the foreign documents are not in English and a certified translation of the foreign language documents is not present in the file.  Therefore, the instant application does not receive the benefit of the filing date of the foreign applications at this time and the effective filing date of the instant claims is 05 DEC 2018 which is the date this application was filed (as a PCT application).
It is noted that claim 1 (as interpreted) is drawn to an oligonucleotide comprising a first oligonucleotide and second oligonucleotide wherein the first oligonucleotide is “composed of” a target-corresponding nucleotide residue corresponding to an adenosine residue in the target RNA, an oligonucleotide of 15 to 30 residues linked to the 5' side of the target-corresponding nucleotide residue and having a base sequence complementary to the target RNA, and an oligonucleotide of 3 or 4 residues linked to the 3' side of the target-corresponding nucleotide residue and having a base sequence complementary to the target RNA, a second oligonucleotide that is “composed of” 2 to 24 nucleotide residues.  It is noted that the phrase “composed of” is considered synonymous with “comprising”.
Fukuda et al. teaches an oligonucleotide for inducing site-specific editing of a target RNA wherein the oligonucleotide comprises a first oligonucleotide comprising a target-corresponding 
	Regarding claim 2, the second oligonucleotide sequence of Fukuda et al. is a stem-loop structure that is non-complementary to the target RNA (see Figure 2A).
Regarding claim 3, the second oligonucleotide has a guanosine residue adjacently linked to the first oligonucleotide (see Figure 2A).  
Regarding claim 4, the second oligonucleotide has a base sequence capable of forming a stem-loop structure (see Figure 2A).  
Regarding claim 5, the second oligonucleotide contains at least one selected from the group consisting of a base sequence composed of two or three consecutive guanines, a base sequence composed of consecutive uracil and guanine, and a base sequence composed of consecutive guanine, uracil, and guanine in a 5'- side stem portion and contains a base sequence capable of forming a complementary pair therewith in a 3'-side stem portion (see Figure 2A).  
Regarding claim 6, the second oligonucleotide contains a base sequence composed of consecutive guanine, uracil, and guanine in a region linked to a loop portion of the 5'-side stem 
Regarding claim 7, the target-corresponding nucleotide residue is an adenosine residue (see Figure 2A).  
Regarding claim 8, the site-specific editing is caused by an enzymatic reaction of adenosine deaminase (see abstract, Figure 1, Figure 4, etc.).
Therefore, the claims are anticipated by Fukuda et al.

Applicant cannot rely upon the certified copy of the foreign priority application(s) to overcome this rejection because a translation of said application(s) has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claims 1-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montiel-Gonzalez et al. (Nucleic Acids Research (Aug 23 2016) e157, pages 1-12 and supplemental pages 1-38).
Montiel-Gonzalez et al. teaches an oligonucleotide for inducing site-specific editing of a target RNA wherein the oligonucleotide comprises a first oligonucleotide comprising a target-corresponding nucleotide residue corresponding to an adenosine residue in the target RNA with 15 to 30 residues linked to the 5' side of the target-corresponding nucleotide residue and having a base sequence complementary to the target RNA, and also having 3 or 4 residues linked to the 3' side of the target-corresponding nucleotide residue and having a base sequence complementary to the target RNA, and a second oligonucleotide comprising of 2 to 24 nucleotide residues (see 
	Regarding claim 2, the second oligonucleotide sequence of Montiel-Gonzalez et al. is a stem-loop structure that is non-complementary to the target RNA (see Figure 1 and Supporting Figure S2).
Regarding claim 3, Supporting Table S2 provides a list of the oligonucleotides used by Montiel-Gonzalez et al. and indicates the “BOXB HAIRPIN” sequence in each of the oligonucleotides is identified by underlining  and is: GGCCCTTTTTCAGGGCC , where the bold residues would hybridize to form a stem and the central non-bold residues form a loop.  It is clear that the first nucleotide of this hairpin stem-loop structure is a guanosine residue which would be adjacently linked to the sequence which is considered the first oligonucleotide sequence of the instant claims (see Supporting Table S2).  

Regarding claim 5, the second oligonucleotide contains a base sequence composed of two or three consecutive guanines in a 5'- side stem portion and contains a base sequence capable of forming a complementary pair with in a 3'-side stem portion (see the “BOXB HAIRPIN” sequence above and in Supporting Table S2).  
Regarding claim 7, the target-corresponding nucleotide residue is an adenosine residue (e.g., see Figure 5; page e157 first paragraph, etc.).  
Regarding claim 8, the site-specific editing is caused by an enzymatic reaction of adenosine deaminase; specifically ADAR (see abstract, Figure 1, etc.).
	Therefore, the instant claims are anticipated by Montiel-Gonzalez et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635